DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive for amendments/arguments filed on Nov 23, 2021, and the claims 1-15 are pending for examination.
Response to Arguments
Applicant’s amendments/arguments filed on Nov 23, 2021, with regards to rejection of claim 1-15 have been fully considered and they are persuasive. 
In Applicants remarks, on page 10, Applicant argues that Gupta does not teaches detecting network accessing information in the voice broadcast information, wherein the network accessing information comprises a name of a network and a password of the network, which are used for the voice device to access the network; analyzing the voice broadcast information to obtain the network accessing information; and instructing the voice device to access the network according to the network accessing information.
In response of applicant's argument, the new ground of rejection is applied over Chakladar (US 2013/0325484A1), in view of Fu (US 2015/0327069A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chakladar (US 2013/0325484A1), in view of Fu (US 2015/0327069A1).
Regarding claim 1,
Chakladar teaches, 
a network accessing method for a voice device, comprising (see fig. 2 and abstract:)
receiving voice broadcast information (see para [0068] appliance/electronic device receives a voice command from user.)
Note: A voice broadcast means a voice file/audio file received from the user device via server, since the voice command receives through a server, hence the voice command is a voice file.). 
detecting network accessing information in the voice broadcast information, (see fig. 2(201),and para [0070] the electronic device 100 detects a voice signal which may contain the wakeup command and the voice command. Network accessing means the signal receives through the server.)
analyzing the voice broadcast information to obtain the network accessing information (see para [0070] the electronic device analyzes the voice command.)
instructing the voice device to access the network according to the network accessing information (see para [0072] The wakeup command can instruct to switch to a mode for inputting the voice command ("voice command mode") and/or to unlock the screen. the voice command can request the server to search a map and to plan a route (i.e. called network access).

wherein the network accessing information comprises a name of a network and a password of the network, which are used for the voice device to access the network;  
In analogous art, Fu teaches,
wherein the network accessing information comprises a name of a network and a password of the network, which are used for the voice device to access the network (see fig. 2 (S2-S3), and para [0049]-[0050] the service program transmits audio data containing a network name and a password to the electronic device, note: Since, the voice command broadcasted through the server, the user’s voice command is recorded (i.e. called audio data)); 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a voice activating devices of Chakladar with transmits a name and a password through voice (i.e. audio) of Fu. A person of ordinary skill in the art would have been motivated to do this to access in the network and transfer a secure data (Fu: [0011]). 
Regarding claim 2,
Chakladar and Fu teach claim 1,
Chakladarfurther teaches, wherein before the receiving voice broadcast information, the method further comprises: 
activating the voice device (see para [0089] activating the voice device.)
monitoring the voice broadcast information (see para [0090] observing/tracking data).
Regarding claim 4,

20A network accessing method for a voice device, comprising (see fig. 2), and abstract):
receiving network accessing information input by a user, wherein the network accessing information comprises a name of a network and a password of the network, which are used for the voice device to access the network (see para [0068] and [0070]) 
Note: A voice broadcast means a voice file/audio file received from the user device via server, since the voice command receives through a server, hence the voice command is a voice file.); 
sending the network accessing information to a server (see para [0072]); In re: Appln of: Hongwei Cao et al.Reply to Office Action dated September 16, 2021 
Application Serial No. 16/690,359Page 3 receiving voice broadcast information from the server, wherein the voice broadcast information is generated by the server according to the network accessing information (see para [0072]); and broadcasting a voice according to the voice broadcast information (see para [0072]).
Regarding claim 5,
Chakladar further teaches, 
A network accessing method for a voice device, comprising (abstract): 
receiving network accessing information from a user terminal (see para [0078]), 
generating voice broadcast information according to the network accessing information (see para [0080]); and sending the voice broadcast information to the user terminal (see para [0080]).

In analogous art, Fu teaches, wherein the network accessing information comprises a name of a network and a password of the network, which are used for the voice device to access the network (see fig. 2 (S2-S3), and para [0049]-[0050] the service program transmits audio data containing a network name and a password to the electronic device, note: Since, the voice command broadcasted through the server, the user’s voice command is recorded (i.e. called audio data)); 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a voice activating devices of Chakladar with transmits a name and a password through voice (i.e. audio) of Fu. A person of ordinary skill in the art would have been motivated to do this to access in the network and transfer a secure data (Fu: [0011]). 
Regarding claim 6,
Chakladar further teaches, a network accessing apparatus for a voice device, comprising (abstract): 
one or more processors (see para [0021]); and 
a memory for storing one or more programs, wherein the one or more programs are executed by the one or more processors to enable the one or 5more processors to (see para [0021an electronic device comprises: one or more processors; a memory; and one or more programs stored in the memory and configured for execution by the one or more processors) 
 para [0068] appliance/electronic device receives a command from user.)
Note: A voice broadcast means a voice file/audio file received from the user device via server, since the voice command receives through a server, hence the voice command is a voice file.). 
detecting network accessing information in the voice broadcast information, (see fig. 2(201),and para [0070] the electronic device 100 detects a voice signal which may contain the wakeup command and the voice command. Network accessing means the signal comes through the server.)
analyzing the voice broadcast information to obtain the network accessing information (see para [0070] the electronic device analyzes the voice command.)
instructing the voice device to access the network according to the network accessing information (see para [0072] The wakeup command can instruct to switch to a mode for inputting the voice command ("voice command mode") and/or to unlock the screen. the voice command can request the server to search a map and to plan a route (i.e. called network access).
Chakladar doesn’t explicitly teach, 
wherein the network accessing information comprises a name of a network and a password of the network, which are used for the voice device to access the network;  
In analogous art, Fu teaches,
wherein the network accessing information comprises a name of a network and a password of the network, which are used for the voice device to access the network (see fig. 2 (S2-S3), and para [0049]-[0050] the service program transmits audio data containing a network name and a password to the electronic device, note: Since, the voice command broadcasted through the server, the user’s voice command is recorded (i.e. called audio data)); 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a voice activating devices of Chakladar with transmits a name and a password through voice (i.e. audio) of Fu. A person of ordinary skill in the art would have been motivated to do this to access in the network and transfer a secure data (Fu: [0011]). 
Claim 7 recites all the same elements of claim 2, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 7.
Claim 9 recites all the same elements of claim 6, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 9.
Claim 10 recites all the same elements of claim 6, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 10.
Claim 11 recites all the same elements of claim 1, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 11.
Claim 12 recites all the same elements of claim 2, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 12.
Claim 14 recites all the same elements of claim 4, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 14.
Claim 15 recites all the same elements of claim 5, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 15.
Claims 3, 8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chakladar (US 2013/0325484A1), in view of Fu (US 2015/0327069A1), and further in view of Gupta (US 10,665,244B1).
Regarding claim 3,
Chakladar and Fu teach claim 1,
Chakladar and Fu fail to teach, broadcasting an accessing result, wherein the accessing result comprises a successful accessing and a failed accessing.
In analogous art, 
Gupta further teaches, further comprising: 
broadcasting an accessing result, wherein the accessing result comprises a successful accessing and a failed accessing (see col. 18 line 55-59, Upon receiving the authentication result, the call center server 308 approves or rejects Alice's request. Approve- means successful, and deny means-unsuccessful. And col. 8 line 48-50, If the similarity score does not satisfy the threshold, the authentication server 102 may determine the user 112 is not a trusted/registered user (i.e. failed.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a voice activating devices of 
Claim 8 recites all the same elements of claim 3, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 8.
Claim 13 recites all the same elements of claim 3, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM whose telephone number is (571)270-0566.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sm Islam/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443